Citation Nr: 1536044	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from January 1952 to June 1953.  He died in July 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2006.

2.  The cause of the Veteran's death, as shown on the death certificate, was chronic obstructive lung disease.

3.  At the time of his death, the Veteran was not service connected for any disabilities.

4.  Lung disease did not manifest during service, and is not shown to be causally related to service.

5.  The evidence fails to show that the Veteran was a prisoner of war and/or was continuously rated totally disabled for 10 years preceding his death or died within five years of his discharge from service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).

2.  The criteria for an award of DIC benefits have not been met.  38 U.S.C.A. §§ 1318, 7105 (West 2014); 38 C.F.R. §§ 3.22, 3.105(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.159 (2014).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in May 2011, the appellant was notified of the evidence necessary to substantiate her claim.  She was told what information she needed to provide, and what information and evidence that VA would attempt to obtain.  The May 2011 letter did not identify the disorders for which the Veteran was service-connected for at the time of his death, as required by Hupp.  However, the letter stated that the Veteran was not service-connected for chronic obstructive lung disease during his lifetime, and the appellant has demonstrated actual knowledge of the Veteran not being service-connected for any disabilities during his lifetime.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  A medical opinion was obtained from a Veterans Health Administration (VHA) physician in May 2015.  The physician provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant and her representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Cause of Death

The appellant is seeking service connection for the cause of the Veteran's death.  The Veteran's death certificate states that he died on July [redacted], 2006 and that the immediate cause of death was chronic obstructive lung disease.  Service connection was not in effect for any disabilities at the time of the Veteran's death.  The appellant contends that the Veteran incurred a heart condition during service that contributed to death by aggravating the lung disease.  

The service treatment records (STRs) show that in October 1951 the Veteran was noted to have vasomotor instability.  The STRs further show that the Veteran had pulse readings ranging from 68 to 88 before exercise and 92 to 105 after exercise.  Systolic blood pressure ranged between 110 and 130 and diastolic blood pressure ranged between 42 and 80.

The post-service treatment records show that at an October 1997 general medicine examination there were no complaints related to the heart.  The Veteran complained of chest pain in March 1999, and an ECG showed a normal sinus rhythm with a pulmonary disease pattern.  At October 2005 VA treatment, a Holter monitor was normal with no supraventricular tachycardia noted or ventricular arrhythmias.  June 2006 VA treatment records noted that the Veteran had a history of sinus tachycardia.   

An Ischemic Heart Disease Disability Benefits Questionnaire completed by a VA physician in March 2011 indicates that the Veteran had a myocardial infarction and coronary bypass surgery in 1995, a pacemaker implanted in 2006, and congestive heart failure.  The record does not support these diagnoses or show that the Veteran had these surgeries.  The March 2011 questionnaire appears to have been completed in error and is therefore not given any probative value.  

In May 2015, an opinion was obtained from a VHA physician, who felt it was less likely than not that the Veteran had a heart disability that was incurred in or caused by an in-service injury, event or illness.  It was also less likely as not that the disability that caused the Veteran's death was related to service.  The physician also felt that the Veteran did not have chronic obstructive pulmonary disease (COPD) or any other chronic pulmonary condition in service or for a period of a year after service.  

The VHA physician continued that the Veteran had only a single episode of heart treatment after service, which was in 1986.  He had an arrhythmia that required medication, was transient, and did not require chronic maintenance.  A Holter monitor from 2006 was normal, which indicated no residual effect.  The Veteran did not meet any diagnostic criteria for ischemic heart disease.  Sinus tachycardia is considered a normal cardiac reaction to some type of external stimulation for a person of the Veteran's age during service and is not a heart condition itself.  Vasomotor instability appears to refer to emotional instability, and its presence in service was not evidence of an early cardiac condition.  There was no treatment for, complaints of, or symptoms of blood pressure liability or frequent unexplained syncope in the decades between service and death.  Therefore, the reference to vasomotor instability in the STRs does not indicate that a heart condition existed at that time.  The physician felt that the Veteran's COPD was a result of a lifetime of smoking, and he cited medical literature stating that studies have repeatedly found that cigarette smoking is the most important and consistent factor in the development and progression of COPD.  

The Board finds that service connection for the cause of the Veteran's death has not been established.  The VHA physician's opinion is the only competent opinion of record, and it is given probative value because a medical analysis was applied Veteran's history, including the in-service and post-service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl, 21 Vet. App. at 124.  It is noted that the VA treatment records show that the Veteran was a smoker.  To the extent that the Veteran's lung disability was due to the use of tobacco products, for claims received by VA after June 9, 1998 (as is the case here), a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C.A. § 110 (2014); 38 C.F.R. § 3.300 (2014).

The appellant's contentions as to the Veteran's cause of death, based upon her own beliefs and her familiarity with his medical history, have been considered.  The matter at hand involves complex medical assessments that requires medical expertise.  The record does not show that the appellant has received the requisite formal medical training and accreditation necessary to make medical diagnoses or present opinions regarding complex medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the lung disease that caused the Veteran's is not related to service, service connection for the cause of death must be denied.

In denying the appellant's claim, the Board acknowledges Veteran's service.  Because the preponderance of the evidence is against the claim, however, the Board is without authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

III.  DIC under 38 U.S.C.A. 1318

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service- connected disability that was rated totally disabling 1) if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; 2) if the disability was rated by the VA as totally disabling continuously since the Veteran' s release from active duty and for at least five years immediately preceding death; or (3) if the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b). 

With the above criteria in mind, the facts of this case are not in dispute and show that the Veteran separated from active duty in June 1953 and died in July 2006.  The record shows that at the time of his death, the Veteran was not in receipt of service connection for any disabilities.  The appellant does not claim and the record does not show that the Veteran was a prisoner of war.  Likewise, the appellant does not claim and the record does not show that that but for clear and unmistakable error in an earlier rating decision, the Veteran would have met one of the 38 U.S.C.A. § 1318 criteria for DIC.

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met because the evidence fails to show the Veteran (i) was continuously rated totally disabled during the 10 years preceding his death, (ii) died within five years of discharge from active duty, or (iii) was a former prisoner of war.

Per the application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board also finds that it need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  See also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22 (2014).

Therefore, the Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


